The Court.
On the trial.of this case, after the prosecution had announced that the case was closed, the court permitted the district attorney to recall a witness for the defendant, who had been examined and cross-examined, for further cross-examination, in order to lay a foundation for impeaching him. On the cross-examination for that purpose, the witness was asked questions, which were answered without objections. But the subject-matter of the cross-examination was collateral, and not relative to the issues being tried, and the prosecution was bound by the answers of the witness; as to them he could not be contradicted. It was therefore error to allow, against the objections and exceptions of the defendant, the testimony offered and given to contradict the witness. (People v. Devine, 44 Cal. 452; People v. Furtado, 57 Cal. 345.)
Judgment and order reversed, and cause remanded for a new trial.